Filed 11/15/21
                 CERTIFIED FOR PUBLICATION

IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                 SECOND APPELLATE DISTRICT

                        DIVISION EIGHT

THE PEOPLE,                             B300960

       Plaintiff and Appellant,         (Los Angeles County
                                        Super. Ct. No. BC624350)
       v.

VENICE SUITES, LLC et al.,

       Defendants and Respondents.


      APPEAL from a judgment of the Superior Court of Los
Angeles County. Teresa A. Beaudet, Judge. Affirmed.
      Michael N. Feuer, City Attorney, Kathleen A. Kenealy,
Chief Assistant City Attorney, Scott Marcus, Chief Senior
Assistant City Attorney, Blithe S. Bock and Michael M. Walsh,
Deputy City Attorneys for Plaintiff and Appellant.
      Jeffer Mangels Butler & Mitchell, Benjamin M. Reznik,
Matthew D. Hinks and Lara Leitner for Defendants and
Respondents.
                 _____________________________
       The People of the State of California brought suit against
Venice Suites, LLC and Carl Lambert (collectively, Venice Suites)
for violation of the Los Angeles Municipal Code (LAMC) and for
public nuisance, among other causes of action. Venice Suites
owns and operates an “Apartment House” as defined under
LAMC section 12.03. 1 The People allege Venice Suites illegally
operates a hotel or transient occupancy residential structure
(TORS), defined below, in a building only permitted to operate as
an Apartment House for long-term tenants and not overnight
guests or transient renters. Further, the Apartment House is
located in a R3 Multiple Dwelling residential zone, which
disallows short-term occupancy. The trial court granted
summary adjudication for Venice Suites on the two causes of
action described above, finding the LAMC did not prohibit short-
term occupancy of Apartment Houses in an R3 zone. The People
appealed after they voluntarily dismissed the remaining claims.
We affirm.
                               FACTS
       The material facts of this case are undisputed. The subject
property, a 32-unit building, is located at 417 Ocean Front Walk
(417 OFW) in an area zoned for R3 Multiple Dwellings.
The building was developed in 1921 in the City of Venice, which
was later consolidated with the City of Los Angeles (City). The
City issued a certificate of occupancy on June 10, 1966,
permitting use of 417 OFW as a “Thirty Two – Unit Apartment


1     LAMC section 12.03 defines an Apartment House as
“A residential building designed or used for three or more
dwelling units or a combination of three or more dwelling units
and not more than five guest rooms or suites of rooms.”




                                2
House. H Occupancy.” In 1966, “H-Occupancy” uses were
associated with the following subgroups: subgroup H-2 was for
“Apartment House” use, H-3 was for “Hotel” use, and H-4 was for
“Apartment/hotel” use.
       Lambert is the owner and corporate manager of Venice
Suites, LLC. Venice Suites, LLC purchased 417 OFW on
September 14, 1999, when it housed a mixture of short-term
occupants (those staying 30 days or less) and long-term occupants
(those staying more than 30 days). The 32 units in 417 OFW are
subject to the City’s Rent Stabilization Ordinance (RSO) and
Venice Suites annually pays the RSO’s registration renewal fee.
Additionally, Venice Suites has obtained annual Los Angeles tax
registration certificates and has paid business taxes for “Hotel,
apartment, etc.” for 417 OFW.
       After its purchase, Venice Suites began to renovate the
property and paid relocation fees in compliance with the RSO to
long-term tenants who wished to move. There have been no
evictions from 417 OFW by Venice Suites. Since 2012, Venice
Suites has rented the units at 417 OFW to members of the public
on a short-term basis with no minimum stay requirement.
       In 2014 and 2015, the City underwent a change of policy
with regard to the regulation of short-term rentals; it did not
change the law applicable to short-term rentals at that time,
however. On several occasions in mid–to–late 2014, the City
moved to develop and adopt an ordinance to regulate short-term
rentals and convened working groups to assist in establishing
such an ordinance. In 2018, after the summary judgment
proceedings in this case were concluded, the City enacted the
Home Sharing Ordinance, which addresses short-term rentals in




                               3
private homes. There is no contention the Home Sharing
Ordinance applies to 417 OFW.
      In 2014, Lambert approached the City’s planning
department about entitlements to specifically permit short-term
rentals at 417 OFW. He was instructed to proceed with the
planning department and California Coastal Commission for
such entitlements. As a result, Lambert submitted a Mello Act
Determination of Affordable Units Application 2 for 417 OFW,
stating he sought “conversion to transient occupancy residential.”
The planning department accepted the application to change 417
OFW “from an (E) 32-Unit Apartment Building to a 32-room
transient occupancy residential bldg. in the Venice specific plan
area and dual jurisdiction coastal zone.” That application was
ultimately denied.
      On January 26, 2015, the City issued a notice and order to
comply, which asserted Venice Suites effected an “[i]llegal change
of occupancy from ‘R-2 Occupancy’ residential occupancies
primarily permanent in nature (apartments) to ‘R-1 Occupancy’
residential occupancies primarily transient in nature

2     Under the Mello Act, “[t]he conversion or demolition of
existing residential dwelling units occupied by persons and
families of low or moderate income . . . shall not be authorized
unless provision has been made for the replacement of those
dwelling units with units for persons and families of low or
moderate income.” (Gov. Code, § 65590, subd. (b).) The City
must first determine “that replacement of all or any portion of
the converted or demolished dwelling units is feasible . . . .” (Gov.
Code, § 65590, subd. (b).) Once the City makes such a
determination, then replacing dwelling units occupied by persons
and families of low or moderate income is required. (Gov. Code,
§ 65590, subd. (b).)




                                 4
(hotel/motel) . . . .” The notice ordered Venice Suites to correct all
violations by March 4, 2015.
       On June 17, 2016, the Los Angeles City Attorney’s Office
filed a civil law enforcement action on behalf of the People
against Venice Suites, seeking injunctive relief, equitable relief,
and civil penalties for the use of 417 OFW as an illegal hotel or
illegal TORS. The People alleged four causes of action:
1) violation of the LAMC, 2) public nuisance, 3) unfair
competition under Business and Professions Code section 17200,
et seq., and 4) false advertising practices under Business and
Professions Code section 17500, et seq.
       As to the first cause of action, the People alleged a violation
of LAMC section 11.00, which provides: “In addition to any other
remedy or penalty provided by this [Los Angeles Municipal]
Code, any violation of any provision of this Code is declared to be
a public nuisance and may be abated by the City or by the City
Attorney on behalf of the people of the State of California as a
nuisance by means of a restraining order, injunction or any other
order or judgment in law or equity issued by a court of competent
jurisdiction.”
       Specifically, the People alleged Venice Suites violated the
following LAMC sections by operating 417 OFW as an illegal
hotel or TORS: 12.10(A), which specifies the allowable uses in a
R3 zone; 12.21(A)(1), which only allows the uses permitted in the
applicable zone and after securing the requisite permits; 12.26(E)
and 91.109.1, which require a certificate of occupancy to be issued
before a building may be occupied; 91.8105.1, which requires a
building permit be issued; and 91.8204, which prohibits changes
to the use of a building unless it is made to comply with the
LAMC. The People further alleged Venice Suites failed to comply




                                  5
with an order issued pursuant to LAMC section 91.103.3. The
second cause of action for public nuisance in violation of Civil
Code sections 3479 and 3480 was predicated on the same
violations of the LAMC as the first cause of action.
       The parties filed cross-motions for summary judgment or
summary adjudication, disputing whether Venice Suites violated
the LAMC. The primary dispute involved whether short-term
occupancy of an Apartment House located in an R3 zone is
prohibited under the LAMC. The People interpreted the LAMC
to exclude short-term occupancy of Apartment Houses, relying on
provisions of the Zoning Code (LAMC, § 11.00, et seq.), the RSO
(LAMC, § 151.00, et seq.), and the Transient Occupancy Tax
Ordinance (TOT; LAMC, § 21.7.1, et seq.).
       Venice Suites argued the Zoning Code controlled and did
not regulate the length of occupancy in an Apartment House.
Short-term rentals were permitted because none of the provisions
relating to an Apartment House in the Zoning Code specified a
length of occupancy. Neither did the relevant land use plans
regulate length of occupancy for an Apartment House. Venice
Suites cited to testimony to that effect from the persons
designated by the People to be the most knowledgeable on the
subject. Venice Suites also relied on a report issued by the City
that concluded short-term rentals were not prohibited under the
RSO. 3

3     Venice Suites does not argue the deposition testimony or
the City’s report are dispositive of the issue. The parties
acknowledge a city’s interpretation of an ambiguous portion of its
own code “is entitled to deference,” but the court independently
reviews the meaning or application of the law. (City of Monterey
v. Carrnshimba (2013) 215 Cal.App.4th 1068, 1091




                                6
       The trial court granted Venice Suites’s motion for summary
adjudication as to the first and second causes of action for
violation of the LAMC and public nuisance, and it denied both
motions as to the third and fourth causes of action for unfair
business practices and false advertising.
       The People subsequently dismissed their third and fourth
causes of action without prejudice and appealed the resulting
judgment.
                           DISCUSSION
I.     Standard of Review
       Summary judgment is appropriate where “all the papers
submitted show that there is no triable issue as to any material
fact and that the moving party is entitled to a judgment as a
matter of law.” (Code Civ. Proc., § 437c, subd. (c).) A defendant
moving for summary judgment or summary adjudication must
show “that one or more elements of the cause of action . . . cannot
be established, or that there is a complete defense to the cause of
action.” (Id. at subd. (p)(2).) On appeal from a grant of summary
judgment, we employ the same standards as the trial court did
and review the record de novo, considering all the evidence set
forth in the moving and opposing papers except that to which
objections were made and sustained. (Guz v. Bechtel National,
Inc. (2000) 24 Cal.4th 317, 334.)




(Carrnshimba).) For purposes of this opinion, we conclude we
need not rely on the City’s interpretations of the LAMC.




                                 7
       Our Supreme Court has made clear that the purpose of the
1992 and 1993 amendments to the summary judgment statute
was “ ‘to liberalize the granting of [summary judgment]
motions.’ ” (Perry v. Bakewell Hawthorne, LLC (2017) 2 Cal.5th
536, 542 (Perry); Aguilar v. Atlantic Richfield Co. (2001) 25
Cal.4th 826, 854.) It is no longer called a “disfavored” remedy.
Rather, it is “now seen as ‘a particularly suitable means to test
the sufficiency’ of the plaintiff’s or defendant’s case.” (Perry, at
p. 542.)
II.    The Issue Is Not Forfeited
       As a threshold matter, Venice Suites urges this court to
decline to reach the merits of the People’s argument on appeal
because the People’s argument below was that the LAMC
expressly prohibited short-term rentals of Apartment Houses, not
that short-term rentals were impliedly prohibited under a
permissive zoning scheme. We agree the People did not raise the
issue of permissive zoning in their briefing below but we exercise
our discretion to consider the issue on its merits.
       “Generally, the rules relating to the scope of appellate
review apply to appellate review of summary judgments.
[Citation.] An argument or theory will . . . not be considered if it
is raised for the first time on appeal. [Citation.] Specifically, in
reviewing a summary judgment, the appellate court must
consider only those facts before the trial court, disregarding any
new allegations on appeal. [Citation.] Thus, possible theories
that were not fully developed or factually presented to the trial
court cannot create a ‘triable issue’ on appeal.” (American
Continental Ins. Co. v. C & Z Timber Co. (1987) 195 Cal.App.3d
1271, 1281.) “A party is not permitted to change his position and
adopt a new and different theory on appeal. To permit him to do




                                 8
so would not only be unfair to the trial court, but manifestly
unjust to the opposing litigant.” (Ernst v. Searle (1933) 218 Cal.
233, 240–241; G & W Warren’s, Inc. v. Dabney (2017) 11
Cal.App.5th 565, 571 [where case was tried on theory that
defendant was liable as surety under guaranty agreement,
plaintiff was precluded from contending on appeal that defendant
was liable as principal under purchase agreement].)
       Nevertheless, a reviewing court may exercise its discretion
to reach the merits of a newly raised issue in certain
circumstances. (People v. Superior Court (Zamudio) (2000) 23
Cal.4th 183, 195; Fort Bragg Unified School Dist. v. Colonial
American Casualty & Surety Co. (2011) 194 Cal.App.4th 891, 914;
9 Witkin, Cal. Procedure (5th ed. 2020) Appeal § 414.) For
example, an appellant may be permitted to change his or her
theory when a question of law alone is presented on the facts
appearing in the record. In that case, the opposing party is not
required to defend for the first time on appeal against a new
theory that contemplates a controverted factual situation. (Renee
J. v. Superior Court (2002) 96 Cal.App.4th 1450, 1459; 9 Witkin,
Cal. Procedure (5th ed. 2020) Appeal § 415 [cases cited].)
       Here, the trial court characterized the People’s argument
on summary judgment as follows: “In order to reach the
conclusion that apartment houses cannot include short-term
rentals, Plaintiff ties together the following defined terms from
the [Los Angeles Municipal] Code thusly: i) an apartment house
[as defined in the Zoning Code] consists of rental units [as
defined in the RSO], ii) rental units in an apartment house may
only be occupied by tenants [as defined in the RSO but not in the
Zoning Code], iii) transients [as defined in the TOT] are different
from tenants, and accordingly, iv) transients may not occupy




                                9
rental units in apartment houses.” After the trial court issued its
ruling, the People did not seek reconsideration or otherwise
advise the court its characterization of their argument was
wrong. Our own review of the People’s summary judgment
motion reveals the trial court accurately set out the People’s
argument.
      By contrast, the People set forth several arguments on
appeal. They first argue an R3 zone is residential in nature, and
the common usage of the term apartment house provides context
to the incomplete definition in the Zoning Code. They also
contend the City operates under a permissive zoning scheme,
where only expressly authorized uses are permitted while all
other uses are prohibited. According to the People, the Zoning
Code only expressly permits short-term occupancy in a TORS.
An Apartment House contains the same physical characteristics
as a TORS and becomes a TORS if it is occupied on a short-term
basis. Because a TORS is not permitted for use in an R3 zone, an
Apartment House may not be occupied on a short-term basis in
an R3 zone. These arguments were not presented to the trial
court. The People argue, however, the issues raised on appeal
present pure questions of law which do not implicate any factual
disputes. We agree the interpretation of the LAMC is a question
of law which we decide de novo.
      We are not persuaded by Venice Suites’s contention that
the People’s permissive zoning argument raises factual issues not
addressed below. In particular, Venice Suites contends the
record was not developed as to the City Council’s intent when it
adopted the TORS definition in 1992. (Ord. No 167,689, Eff.
5/9/92.) The ascertainment of legislative intent is a legal
question, not a factual one. (Roussos v. Roussos (2021) 60




                                10
Cal.App.5th 962, 973.) Venice Suites also asserts it was not
provided the opportunity to argue whether it retained vested
rights to continue the use of 417 OFW for short-term rentals
because that argument was not implicated by the briefing below.
Not so. In their combined cross-motion for summary judgment
and opposition to the People’s summary judgment motion, Venice
Suites asserted their “vested rights to offer [short-term rentals]
at the Property survived consolidation of Venice with Los
Angeles.” Venice Suites does not explain whether and how its
vested rights argument would be different under a permissive
zoning theory. Additionally, Venice Suites contends it was
prevented from exploring the permissive zoning theory in
discovery because the City did not take this position below.
That discovery on the City’s interpretation of the LAMC under a
permissive zoning theory may have been conducted does not
convert the question from a legal one to a factual one. None of
Venice Suites’s arguments prevent us from exercising our
discretion to consider a legal question that does not involve
controverted facts.
III. The LAMC Does Not Regulate the Length of
      Occupancy in An Apartment House in a R3 Zone
      To prevail on its cross-motion for summary judgment or
summary adjudication, Venice Suites was required to show that
one or more elements of the causes of action at issue could not be
established. The People alleged Venice Suites converted 417
OFW into a de facto hotel or TORS despite its location in a R3
residential zone that does not authorize short-term rentals.
This allegation forms the basis for the first and second causes of
action. The trial court found “417 OFW is an apartment house,
and that renting units at 417 OFW on a short-term basis is not




                                11
prohibited by the [LAMC], nor does it change the use of 417 OFW
such that it is instead a hotel or a TORS [footnote omitted].”
       We agree with the trial court that the LAMC does not
regulate the length of occupancy in Apartment Houses in R3
zones. The material facts in this case are undisputed: 417 OFW
is permitted to operate as an Apartment House and it is located
within an R3 Multiple Dwelling zone. The parties’ dispute lies in
whether an Apartment House in an R3 zone may be used for
short-term occupancies of 30 days or less. We must look to the
Zoning Code to determine what uses are authorized for an
Apartment House in an R3 zone because the Zoning Code sets
forth a “comprehensive plan” for the use of buildings in the City
for residential purposes. As we have set out in footnote 1, the
Zoning Code defines an Apartment House as a “residential
building” that contains a certain combination of dwelling units,
guest rooms or suites of rooms. A “residential building” is used
for human habitation without regard to length of occupancy and
describes every type of building at issue, including an apartment
hotel, an Apartment House, a TORS, and a hotel. In short, none
of the relevant definitions specify a length of occupancy. (LAMC,
§ 12.03.) Neither does the list of permitted uses in an R3 zone,
which includes Apartment Houses, specify a length of occupancy.
(LAMC, § 12.10.) The plain language of the Zoning Code tells us
an Apartment House is permitted to operate in an R3 zone so
long as it meets the physical characteristics of an Apartment
House and it is used for human habitation. There is no dispute
417 OFW meets both of those requirements. The People cannot
show Venice Suites has violated the LAMC by renting it on a
short-term basis because the LAMC does not regulate the length
of occupancy for an Apartment House in an R3 zone. The trial




                               12
court properly granted summary adjudication as to the first and
second causes of action.
       The People challenge this conclusion on several grounds.
First, they contend the common use of the term apartment house
informs the definition provided by the Zoning Code, which is
incomplete because it only sets forth a physical description.
Second, the People apply a permissive zoning scheme to argue an
Apartment House is converted to a TORS when it is rented on a
short-term basis and a TORS is not an allowable use in an R3
zone. Third, the People repeat their argument below, relying on
disparate provisions of the Zoning Code, RSO, and TOT to
contend transients may not occupy Apartment Houses. We are
not persuaded.
       A. Principles of Statutory Interpretation
       The proper interpretation of a statute is a question of law
we review de novo. (Carrnshimba, supra, 215 Cal.App.4th at
p. 1081.) “Courts interpret municipal ordinances in the same
manner and pursuant to the same rules applicable to the
interpretation of statutes.” (Id. at p. 1087.) “ ‘ “ ‘As in any case
involving statutory interpretation, our fundamental task here is
to determine the Legislature’s intent so as to effectuate the law’s
purpose. [Citation.] We begin by examining the statute’s words,
giving them a plain and commonsense meaning.’ ” ’ ” (People v.
Gonzalez (2017) 2 Cal.5th 1138, 1141.) “ ‘[W]e look to “the entire
substance of the statute . . . in order to determine the scope and
purpose of the provision . . . . [Citation.]” [Citation.] That is, we
construe the words in question “ ‘in context, keeping in mind the
nature and obvious purpose of the statute . . . .’ [Citation.]”
[Citation.] We must harmonize “the various parts of a statutory
enactment . . . by considering the particular clause or section in




                                 13
the context of the statutory framework as a whole.” ’ ” (People v.
Arroyo (2016) 62 Cal.4th 589, 595.)
       If the statutory language is susceptible of more than one
reasonable interpretation, the courts look to “extrinsic aids,
including the ostensible objects to be achieved, the evils to be
remedied, the legislative history, public policy, contemporaneous
administrative construction, and the statutory scheme of which
the statute is a part. [Citations.]” (People v. Woodhead (1987) 43
Cal.3d 1002, 1008.) We interpret the statute using “ ‘reason,
practicality, and common sense to the language at hand.’
[Citation.]” (Ailanto Properties, Inc. v. City of Half Moon Bay
(2006) 142 Cal.App.4th 572, 583.) We must give the words of the
statute a workable and reasonable interpretation keeping in
mind the consequences that will flow from our interpretation.
(Watkins v. County of Alameda (2009) 177 Cal.App.4th 320, 336.)
       B. Relevant Provisions of the LAMC
       The ordinances relevant to the parties’ arguments are as
follows:
       1. The Zoning Code
       “The purpose of [the Zoning Code] is to consolidate and
coordinate all existing zoning regulations and provisions into one
comprehensive zoning plan in order to designate, regulate and
restrict the location and use of buildings, structures and land, for
agriculture, residence, commerce, trade, industry or other
purposes . . . .” (LAMC, § 12.02.)
       The Zoning Code provides the following definitions under
LAMC section 12.03:




                                 14
APARTMENT. Same as dwelling unit. (Added by Ord.
No. 107,884, Eff. 9/23/56.)

APARTMENT HOTEL. A residential building designed
or used for both two or more dwelling units and six or more
guest rooms or suites of rooms. (Amended by Ord. No.
107,884, Eff. 9/23/56.)

APARTMENT HOUSE. A residential building designed
or used for three or more dwelling units or a combination of
three or more dwelling units and not more than five guest
rooms or suites of rooms. (Amended by Ord. No. 107,884,
Eff. 9/23/56.)

DWELLING UNIT. A group of two or more rooms, one of
which is a kitchen, designed for occupancy by one family for
living and sleeping purposes. (Amended by Ord. No.
107,884, Eff. 9/23/56.)

GUEST ROOM. Any habitable room except a kitchen,
designed or used for occupancy by one or more persons and
not in a dwelling unit. (Added by Ord. No. 107,884, Eff.
9/23/56.)

HOTEL. A residential building designated or used for or
containing six or more guest rooms, or suites of rooms,
which may also contain not more than one dwelling unit,
but not including any institution in which human beings
are housed or detained under legal restraint. (Amended by
Ord. No. 138,685, Eff. 7/10/69.)

RESIDENTIAL BUILDING. A building or portion
thereof designed or used for human habitation. (Added by
Ord. No. 107,884, Eff. 9/23/56.)




                         15
     SUITE. A group of habitable rooms designed as a unit,
     and occupied by only one family, but not including a
     kitchen or other facilities for the preparation of food, with
     entrances and exits which are common to all rooms
     comprising the suite. (Added by Ord. No. 138,685, Eff.
     7/10/69.)

     TENANT. A person who rents, leases or sub-leases,
     through either a written or oral agreement, residential real
     property from another. (Added by Ord. No. 151,432, Eff.
     10/12/78.)

     TRANSIENT OCCUPANCY RESIDENTIAL
     STRUCTURE [TORS]. A residential building designed or
     used for one or more dwelling units or a combination of
     three or more dwelling units and not more than five guest
     rooms or suites of rooms wherein occupancy, by any person
     by reason of concession, permit, right of access, license, or
     other agreement is for a period of 30 consecutive calendar
     days or less, counting portions of calendar days as full days.
     (Added by Ord. No 167,689, Eff. 5/9/92.)

      LAMC section 12.10 lists the uses permitted in a R3
Multiple Dwelling Zone, including Apartment Houses, any use
permitted in the “R2” two–family zone, group dwellings, multiple
dwellings, boarding houses, rooming houses or light
housekeeping houses, child care facilities for not more than 20
children, senior independent housing, and assisted living care
housing. (LAMC, § 12.10(A).) LAMC section 12.10 further
specifies that all uses not expressly permitted are prohibited.
      2. The RSO
      The RSO was enacted “to regulate rents so as to safeguard
tenants from excessive rent increases, while at the same time
providing landlords with just and reasonable returns from their




                                16
rental units.” (LAMC, § 151.01.) The RSO specifies that if a
term is not defined within the RSO, the term “shall be construed
as defined in Sections 12.03 [in the Zoning Code] and 152.02 of
this Code . . . .” (LAMC, § 151.02.)

     Rental Units. (Amended by Ord. No. 157,385, Eff.
     1/24/83.) All dwelling units, efficiency dwelling units, guest
     rooms, and suites, as defined in Section 12.03 of this Code,
     and all housing accommodations . . . in the City of Los
     Angeles, rented or offered for rent for living or dwelling
     purposes, the land and buildings appurtenant thereto, and
     all housing services, privileges, furnishings and facilities
     supplied in connection with the use or occupancy thereof,
     including garage and parking facilities. (Sentence
     Amended by Ord. No. 170,445, Eff. 5/6/95, Oper. 7/5/95.) . . .
     The term shall not include:
     [¶] . . . [¶]
             2. (Amended by Ord. No. 176,472, Eff. 3/26/05.)
             Housing accommodations in hotels, motels, inns,
             tourist homes and boarding and rooming houses,
             provided that at such time as an accommodation has
             been occupied as the primary residence of one or
             more of the same tenants for any period more than 30
             days such accommodation shall become a rental unit
             subject to the provisions of this chapter.

     Tenant. A tenant, subtenant, lessee, sublessee or any
     other person entitled to use or occupancy of a rental unit.
     (LAMC, § 151.02.)

      3. The TOT
      The Uniform Transient Occupancy Tax Ordinance of The
City of Los Angeles (TOT) sets forth the tax rate imposed on a
“transient” for occupancy of a hotel room. (See LAMC, § 21.7.3.)




                               17
It provides the following pertinent definitions in LAMC section
21.7.2:

     (b) Hotel. “Hotel” means any structure, or any portion of
     any structure, which is occupied or intended or designed for
     occupancy by transients for dwelling, lodging or sleeping
     purposes, and includes any hotel, inn, tourist home or
     house, . . . apartment house, dormitory, public or private
     club, or other similar structure or portion thereof, . . . are
     occupied or intended or designed for occupancy by
     transients for dwelling, lodging or sleeping purposes.
     (Amended by Ord. No. 185,931, Eff. 7/1/19.)

     (d) Transient. (Amended by Ord. No. 164,961, Eff.
     7/24/89, Oper. 8/1/89.) “Transient” means: [¶] . . . [¶]
     2. Any individual who personally exercises occupancy or is
     entitled to occupancy by reason of concession, permit, right
     of access, license or other agreement, for a period of 30
     consecutive calendar days or less, counting portions of
     calendar days as full days. Any such individual so
     occupying space in a hotel shall be deemed to be a transient
     until the period of 30 days has expired unless there is an
     agreement in writing between the operator and the
     occupant providing for a longer period of occupancy.

      C. The Zoning Code’s Definition of Apartment House
      Controls Over the Dictionary Definition
      Because the definition of Apartment House does not
contain a length of occupancy requirement, the People argue the
definition provided in LAMC section 12.03 is incomplete and the
common usage of the term apartment house provides the
necessary context to show an Apartment House is intended for
long-term occupancy.




                               18
       We may not read a minimum length of occupancy into the
definition of Apartment House where one is not specified,
however. LAMC section 11.01(b) provides, “Words and phrases
used in this Code and not specifically defined shall be construed
according to the context and approved usage of the language.
[Italics added.]” Further, LAMC section 11.01(c) adopts “[t]he
provisions of Sections 13 and 1645 of the Civil Code of the State
of California . . . in the interpretation of words and phrases,
unless otherwise provided herein.” 4 Civil Code section 13
advises, “Words and phrases are construed according to the
context and the approved usage of the language; but technical
words and phrases, and such others as may have acquired a
peculiar and appropriate meaning in law, or are defined in the
succeeding section, are to be construed according to such peculiar
and appropriate meaning or definition. [Italics added.]”
       These provisions of the LAMC and the Civil Code constrain
our ability to extend the definition of Apartment House beyond
what is set forth in the Zoning Code. The court’s function “is
simply to ascertain and declare what is in terms or in substance
contained therein, not to insert what has been omitted, or to omit
what has been inserted. . . .” (Code Civ. Proc., § 1858; Busker v.
Wabtec Corp (2021) 11 Cal.5th 1147; Guardianship of Elan E.
(2000) 85 Cal.App.4th 998, 1001.) 5

4     Civil Code section 1645 provides “[t]echnical words are to
be interpreted as usually understood by persons in the profession
or business to which they relate, unless clearly used in a different
sense.” It does not apply here.

5    In further support of their argument that an Apartment
House is intended for long-term occupancy, the People indicate in




                                19
      Even if we were free to adopt the common usage of the
term, as the People urge us to do, we are not convinced an
Apartment House is restricted to long-term occupancy. The
People rely on dictionary definitions and federal caselaw
discussing the term to support their argument. (Random House
Unabridged Dictionary  [as of Nov. 15, 2021]; Editors of Encyclopedia
Britannica, “Apartment house” (Aug. 21, 2014)
 [as of
Nov. 15, 2021]; Creedon v. Lunde (W.D. WA 1947) 90 F.Supp.
119, 120–121.)
      However, our own research shows the definition of
apartment house around the time the ordinance was enacted did
not restrict it to only long-term occupancy. In Edwards v. City of
Los Angeles (1941) 48 Cal.App.2d 62, 69, for example, the court
discussed a provision in the Civil Code which classified a
“furnished apartment house keeper” in a category that included
“innkeeper” and “hotel–keeper.” (See also Village of Euclid v.
Ambler Realty Co. (1926) 272 U.S. 365 [categorizing hotels and
apartment houses together].)

their reply brief that the definition of apartment house contained
in the California Building Code includes “primarily permanent”
occupants. (24 Cal. Code of Reg., § 310.3.) This definition is
adopted by the Los Angeles Building Code (LAMC, § 91.101.1,
et seq.). We find the argument irrelevant to the issue at hand.
As shown above, the Zoning Code provides a definition for
Apartment House and we may not disregard it to adopt a
definition provided in a different section of the LAMC or in a
state regulation. Accordingly, we deny the People’s supplemental
request for judicial notice of LAMC sections 91.201 and 91.202,
filed April 26, 2021.




                                20
       Likewise, the dictionary definitions for apartment house do
not indicate a required length of occupancy. For example, the
1961 edition of Webster’s Third New International Dictionary
defined “apartment building or apartment house” as “a building
containing a number of separate residential units and usu.
having conveniences (as heat and elevators) in common” without
reference to a length of occupancy while an “apartment hotel”
was defined as “an apartment house containing suites equipped
for housekeeping purposes and in addition furnished rooms and
dining service for transient and permanent guests[.]” (Webster’s
Third New International Dictionary (1961) p. 98.) Merriam-
Webster’s present-day definitions for apartment house and
apartment hotel remain unchanged from 1961. (Merriam-
Webster’s Unabridged Dictionary,
https://unabridged.merriamwebster.com/unabridged/apartment%
20building [as of Nov. 15, 2021]; Merriam-Webster’s Unabridged
Dictionary, https://unabridged.merriam-
webster.com/unabridged/apartment%20hotel [as of Nov. 15,
2021]; see also Dictionary of Architecture and Construction
(1975) p. 20 [an apartment hotel is “[an] apartment house which
supplies living quarters suitable for light housekeeping and has
public dining facilities.”].) It is evident the term apartment house
in common usage does not indicate only long-term occupancy,
whether in 1956 or in the present day. The People’s argument
fails.
       D. The Permissive Zoning Scheme Does Not Apply to
       Length of Occupancy
       The People further rely on the principle that “the
expression of certain things in a statute necessarily involves
exclusion of other things not expressed” to argue the City




                                21
Council’s express limitation of a TORS occupancy to 30 days or
less means that an Apartment House is limited to occupancies of
more than 30 days. (City of Corona v. Naulls (2008) 166
Cal.App.4th 418, 420–421 (Naulls); Federal Deposit Ins. Corp. v.
Superior Court (1997) 54 Cal.App.4th 337, 345.) The People’s
permissive zoning argument is as follows: An Apartment House
is a subset of a TORS. The physical characteristics of both are
almost identical except a TORS may include “one or more
dwelling units” while an Apartment House may include “three or
more dwelling units.” (LAMC, § 12.03, italics added.) In all cases,
an Apartment House that provides occupancy for 30 days or less
fits the definition of a TORS. A TORS is not authorized for use in
an R3 zone. Thus, an Apartment House may only provide rentals
for 31 days or more to be authorized to operate in an R3 zone.
       We are not persuaded a long-term occupancy requirement
for an Apartment House may be inferred from the definition
limiting TORS to occupancies of 30 days or less. The TORS
provision was added by ordinance number 167,689 and became
effective May 9, 1992. (LAMC, § 12.03.) The definition for an
Apartment House, added to the Zoning Code on September 23,
1956, had existed for approximately 36 years prior to the
ordinance which created the TORS category. There is nothing in
the record to show the City Council intended to add a length of
occupancy to the long-established definition of an Apartment
House when it passed the TORS-related ordinance. “Courts are
reluctant to accept that legislatures enact important or
fundamental changes by silent indirection.” (Bunzl Distribution
USA, Inc. v. Franchise Tax Bd. (2018) 27 Cal.App.5th 986, 997;
see, e.g., California Cannabis Coalition v. City of Upland (2017) 3
Cal.5th 924, 940; California Redevelopment Assn. v. Matosantos




                                22
(2011) 53 Cal.4th 231, 260–261.) If the City Council intended to
add a length of occupancy requirement to the definition of
Apartment House, it could have done so at any time. Instead, the
definition has remained the same for 65 years and is silent on the
issue, indicating the City Council did not intend to regulate the
length of occupancy in an Apartment House when it enacted the
ordinance defining the term in 1956 and when it enacted the
TORS provision in 1992.
        Additionally, we observe a flaw in the People’s logic. Venice
Suites’ use is expressly authorized under a permissive zoning
scheme: It operates 417 OFW as an Apartment House, a
structure that meets the definition under LAMC 12.03 and a land
use that is specifically permitted in an R3 zone.
        The permissive zoning argument, on the other hand, does
not apply in the manner suggested by the People because the
Zoning Code does not contain “the expression of certain things”
(i.e., long-term occupancy in an apartment house) which
“necessarily involves exclusion of other things not expressed” (i.e.,
short-term occupancy in an apartment house). Instead, no length
of occupancy requirement is expressed in the definitions for
Apartment House, apartment hotel, hotel, or residential building.
Only the TORS definition expressly authorizes short-term
occupancy. Application of the permissive zoning scheme in the
manner urged by the People would lead to an absurd result
where neither short-term nor long-term occupancies would be
allowed for an Apartment House, apartment hotel, hotel, or
residential building because a length of occupancy is “not
expressed.” (Tuolumne Jobs & Small Business Alliance v.
Superior Court (2014) 59 Cal.4th 1029, 1037 [statutory
interpretations that lead to absurd results are to be avoided].)




                                 23
        The marijuana dispensary cases that rely on a permissive
zoning scheme are distinguishable because, in each of those
cases, marijuana dispensaries either did not fall within the city’s
list of allowable uses or were expressly prohibited.
(Carrnshimba, supra, 215 Cal.App.4th at p. 1073; Naulls, supra,
166 Cal.App.4th at pp. 420–421; City of Dana Point v. New
Method Wellness, Inc. (2019) 39 Cal.App.5th 985, 989–990;
Urgent Care Medical Services v. City of Pasadena (2018) 21
Cal.App.5th 1086, 1094.) That is not the case here.
        E. The RSO and TOT Do Not Regulate the Use of an
        Apartment House
        Neither are we persuaded by the People’s argument the
Zoning Code must be read in conjunction with the RSO and TOT
to conclude only tenants and not transients may occupy
Apartment Houses. This argument was rejected by the trial
court below and we agree it requires a selective reading of
disparate portions of the Zoning Code, RSO, and TOT without
regard to the intent behind each of these ordinances.
        The People argue 417 OFW is subject to the requirements
of the RSO, which extends to all rental units. (LAMC, § 151.00,
et seq.) “Rental units” include “[a]ll dwelling units, efficiency
dwelling units, guest rooms, and suites, as defined in Section
12.03 [of the Zoning Code]” but exclude, among other things,
“[h]ousing accommodations in hotels, motels, inns, tourist homes
and boarding and rooming houses, provided that at such time as
an accommodation has been occupied as the primary residence of
one or more of the same tenants for any period more than 30 days
such accommodation shall become a rental unit subject to the
provisions of this chapter.” (LAMC, § 151.02.) A tenant under
the RSO is defined as a “person entitled to use or occupancy of a




                                24
rental unit.” (Ibid.) According to the People, a rental unit, by
definition, is limited to occupancies lasting longer than 30 days.
Thus, a tenant under the RSO is someone who occupies a rental
unit for more than 30 days.
       By contrast, a transient is defined by the TOT, in
pertinent part, as “[a]ny individual who personally exercises
occupancy . . . for a period of 30 consecutive calendar days or
less[.]” Relying on the definitions for rental units and tenant
found in the RSO and transient in the TOT, the People argue
that only a tenant is entitled to use or occupy rental units.
Transients, on the other hand, may not occupy rental units
because occupancies of 30 days or less are not included within the
definition of rental units. Because the dwelling units, guest
rooms, or suites in an apartment house constitute rental units
subject to the RSO and transients may not occupy rental units,
the People reason that transients also may not occupy apartment
houses.
       We are not persuaded. As we discussed above, the City
Council enacted the Zoning Code to “consolidate and coordinate
all existing zoning regulations and provisions into one
comprehensive zoning plan in order to designate, regulate and
restrict the location and use of buildings, structures and land, for
agriculture, residence, commerce, trade, industry or other
purposes.” (LAMC, § 12.02.) In short, the Zoning Code is
intended to regulate all uses of buildings for residential purposes.
       The RSO, on the other hand, regulates rents, in pertinent
part, to safeguard tenants from excessive rent increases due to
the lack of “decent, safe and sanitary housing at affordable rent
levels.” (LAMC, § 151.01.) It is clear the City Council enacted
the RSO to address a shortage of affordable housing. Its stated




                                25
purpose is not to resolve a general housing shortage by regulating
short-term rentals. Neither does the RSO state an intent to
regulate the occupancy of residential buildings, as asserted by
the People. It merely denies the benefit of rent control to those
individuals who rent accommodations at hotels, motels, inns,
tourist homes and boarding and rooming houses for 30 days or
less. (LAMC, § 151.02.)
       The rules of statutory construction dictate we rely on the
Zoning Code rather than the RSO and TOT to effectuate the City
Council’s purpose. (People v. Gonzalez, supra, 2 Cal.5th at
p. 1141.) Here, we are required to decide what is an allowable
use of a residential building located in an R3 zone. The Zoning
Code addresses precisely this issue because it regulates all uses
of buildings for residential purposes.
       As discussed above, the Zoning Code expressly authorizes
the use of an Apartment House in an R3 zone for human
habitation with no length of occupancy restriction. The Zoning
Code does not limit the occupancy of Apartment Houses to only
tenants. Even if it did, however, the Zoning Code defines a
tenant as “[a] person who rents, leases or sub-leases, through
either a written or oral agreement, residential real property from
another,” with no length of occupancy restriction. We decline to
disregard the Zoning Code’s definition of tenant and adopt the
RSO definition of tenant to impose a length of occupancy
restriction that is not there.
       In any case, the Zoning Code, the RSO, and the TOT do not
conflict with the concept of an Apartment House that
encompasses both short-term and long-term occupancies. Indeed,
the TOT expressly contemplates that Apartment Houses may be
occupied by transients, who exercise occupancy for 30 days or




                               26
less. Under the TOT, a hotel is defined as “any structure, or any
portion of any structure, which is occupied or intended or
designed for occupancy by transients for dwelling, lodging or
sleeping purposes, and includes any . . . apartment house,
dormitory, public or private club, or other similar structure or
portion thereof. . . .” (LAMC, § 21.7.2(b) [italics added].)
      By its plain language, the RSO extends the benefits of rent
control to the dwelling units, guest rooms, and suites that make
up Apartment Houses if the occupancy lasts longer than 30 days
because a landlord may not demand more than the permitted
maximum monthly rent, which is adjusted from time to time.
(LAMC, § 151.04.) That the RSO applies only to monthly, and
not weekly or daily, rent does not compel the conclusion that an
Apartment House is limited to long-term occupancy in the Zoning
Code. If an Apartment House is occupied for 30 days or less, it
simply does not benefit from the provisions of the RSO. Our
conclusion that an Apartment House may include short-term or
long-term occupancies does not conflict with the RSO or the TOT.




                               27
                       DISPOSITION
     The judgment is affirmed. Venice Suites is entitled to costs
on appeal.
     CERTIFIED FOR PUBLICATION




                                           OHTA, J. *
We Concur:



             GRIMES, Acting P. J.




             WILEY, J.




*     Judge of the Los Angeles Superior Court, assigned by the
Chief Justice pursuant to article VI, section 6 of the California
Constitution.




                                28